DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections:
Applicant's amendments and arguments filed on 09/15/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of maltol as specific pyrone, didecyldimethylammonium chloride (DDAC) as specific cationic surfactant; disodium EDTA as specific chelating agent. Claims 1, 3, 5, 11, 15-16, 19-20 and 22 read ion the elected species and are under examination; claims 4, 7-9, 12-14 do not rad on the elected species and are withdrawn from consideration.

 	Claims 1, 3-5, 7-9, 11-16, 19-20, 22, 24, 26, 29 and 31 are pending; claims 1, 3, 5, 11, 15-16, 19-20 and 22 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2022 is being considered by the examiner.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 11, 15-16, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Meine et al. (US20080207481).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Meine et al.  teaches Conventional perfumed consumer products are characterized by a uniform odor throughout the entire product. Consumer products are described that comprise at least two differently smelling perfume oils which are not evenly distributed in the product in proportion to one another (abstract). One model for powder detergents would be, for example, the "layer model". A detergent according to the invention in accordance with the "layer model" follows the principle of the layered structure. For example, 11 different washing powders can be produced in a conventional way. Washing powder 1 comprises only perfume oil 1 and washing
powder 11 comprises only perfume oil 2. Washing powders 2-10 comprise both perfume oil 1 and perfume oil 2, but in varying amounts. Washing powder 2 comprises, based on the perfume oil present overall therein, 90% by weight of perfume oil 1 and 10% by weight of perfume oil 2. Correspondingly, washing powder 3 comprises 80% by weight of perfume oil 1 and 20% by weight of perfume oil 2, washing powder 4 comprises 70% by weight of perfume oil 1 and 30% by weight of perfume oil 2, etc. until washing powder 10 which comprises 10% by weight of perfume oil 1 and 90% by weight of perfume oil 2 (page 2, [0019]). Within the scope of the present invention, it likewise corresponds to a preferred embodiment if at least one, preferably at least two, advantageously at least three, in particular at least four, of the perfume oils present in each case comprise at least one, preferably at least two, advantageously at least
three, in a further advantageous manner at least four, in a still more advantageous manner, at least five, in particular at least six, fragrance alcohols such as ethyl maltol and maltol (page 9, [0116]). The perfume oil is at amount of 0.1 to 0.9% or 1% to 20% of total weight of product (page 11, [0118-0119]). The product is a cleaner product in the form of powder or liquid (page 12, [0158]). The composition further comprises 0.01 to 10% of cationic surfactant such as di-n-decyl-dimethylammonium chloride (page 20, [0264, 0266, 0269]). The composition further comprises chelating agent such as disodium EDTA (page 32, [0407-0409]. The composition further comprises antimicrobial active compounds (page 34, [0430-0432]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Meine et al.  is that Meine et al. is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Meine et al.  teaches a cleaning product comprises perfume oils including maltol; di-n-decyldimethylammonium chloride (DDAC; 0.01 to 10%) and disodium EDTA in the form of powder.
Regarding the ratio of maltol to DDAC, Meine et al.  teaches perfume oil from 0.1% to 0.9% or 1% to 20%, and each fragrance in perfume oil has different amount such as the ratio of perfume 1 to perfume 2 is from 9:1 to 1:9 when there are two fragrance. Thus, when there are 6 fragrance in perfume oil, each fragrance can be higher or lower percentage than the average percentage by the total perfume amount divided by 6. Therefore, maltol may have at least up to 0.9%/6=0.15% or 20%/6=3.3%. In this situation, the ratio of maltol (0.15%) to DDAC (0.01% to 10%) would be 0.15% : 0.01% (when DDAC is 0.01%) = 15:1,  inside of claimed range 70:30 to 99:1.
Regarding claim 1, when the antimicrobial agent (consisting of pyrone and DDAC) mixed in the composition, there is not a separated antimicrobial agent existing in the composition, pyrone and DDAC are in the composition without being associated from each other. Since the composition reciting “comprising” that allows additional ingredient such as EDTA, the limitation of “consisting of” is met and “consisting of” does not exclude any ingredients.
Regarding “wherein said composition is characterized by a preservative activity when applied in an amount ranging between 0.2-10% w/w to a product selected from a cosmetic product and a pharmaceutical product”, this is considered as inherent property of prior art composition. Since the amount of the antimicrobial agent is not recited, even the amount of composition is recited as 0.2-10%w/w, the actual amount of pyrone and DDAC is not limiting. Thus, prior art teaches the same or substantially same composition comprising the same antimicrobial agent (pyrone and DDAC), the same or substantially same composition is expected to have the same preservative activity when applied in an amount ranging between 0.2-10% w/w to a product selected from a cosmetic product and a pharmaceutical product.
Regarding claim 19, Meine et al.  teaches cleaning product comprising di-n-decyldimethylammonium chloride, disodium EDTA and antimicrobial active, and each of these compounds has antimicrobial property, thus, this is an antimicrobial composition.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 
Claims 1, 3, 5, 11, 15, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnenberg et al. (US20020173436).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Sonnenberg et al.  teaches Multiphase soaps are preferred in which each phase
is visible in the vertical. It is also possible to use agents for setting a pH or the ionic Strength. Examples which may be mentioned are Sodium carbonate, Sodium hydroxide, phosphoric acid and Salts thereof, Sodium acetate, acetic acid, citric acid and Salts thereof, Sodium hydrogencarbonate, triethanolamine, EDTA, disodium-EDTA, tetrasodium-EDTA. (page 2, [0037, 0049]). It is preferred to add fragrance such as 3-hydroxy-2-methyl-4H-pyran-4-one; 2-ethyl-3-hydroxy-4H-pyran-4-one at an amount of 0.05 to 5% (page 3, [0053-0055]; page 5, [0079, 0081]).  The composition further comprises antimicrobial active such as didecyldimethylammonium chloride at 0.01 to 20% (page 7, [0100-0101]; page 9, [0131]). The composition further comprises antioxidant or preservative such as EDTA and derivatives (page 11, [0137-0138]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Sonnenberg et al.   is that Sonnenberg et al.   is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Sonnenberg et al.  teaches a soap composition comprising 3-hydroxy-2-methyl-4H-pyran-4-one (maltol) at 0.05 to 5% and didecyldimethylammonium chloride at 0.01to 20% in the presence of disodium EDTA.
Regarding the ratio of maltol to DDAC, when maltol is 1% and DDAC is 0.1%^, the ratio is 10:1, inside of claimed range of 70:30 and 99:1.
Regarding claim 1, when the antimicrobial agent (consisting of pyrone and DDAC) mixed in the composition, there is not a separated antimicrobial agent existing in the composition, pyrone and DDAC are in the composition without being associated from each other. Since the composition reciting “comprising” that allows additional ingredient such as EDTA, the limitation of “consisting of” is met and “consisting of” does not exclude any ingredients.
Regarding “wherein said composition is characterized by a preservative activity when applied in an amount ranging between 0.2-10% w/w to a product selected from a cosmetic product and a pharmaceutical product”, this is considered as inherent property of prior art composition. Since the amount of the antimicrobial agent is not recited, even the amount of composition is recited as 0.2-10%w/w, the actual amount of pyrone and DDAC is not limiting. Thus, prior art teaches the same or substantially same composition comprising the same antimicrobial agent (pyrone and DDAC), the same or substantially same composition is expected to have the same preservative activity when applied in an amount ranging between 0.2-10% w/w to a product selected from a cosmetic product and a pharmaceutical product.
Regarding claim 19, Sonnenberg et al.  teaches DDAC as antimicrobial active, thus, the composition is antimicrobial composition.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 
Claims 1, 3, 5, 11, 15-16, 19-20 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Dodd et al. (US6344218).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Dodd et al.  teaches aqueous compositions comprising an odor controlling agent and select sanitizing agents for deodorizing and sanitizing skin surfaces (abstract). The composition includes antimicrobial such as didecyldimethylammonium chloride at 0.001 to about 0.8% (column 9, line 1-10); perfume from about 0% to 0.5% and up to about 1% (column 14, line 5-20) and perfume includes ethyl maltol (column 15, line 20-30). The composition includes preservative EDTA and salt (column 20, line 1 to line 18). In one example, the composition is a spray sanitizing composition comprising 55% of ethanol and 43.8% of water (column 26, example III). This teaches the composition is a solution in one embodiment.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Dodd et al.  is that Dodd et al.   do not expressly teach maltol. 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dodd et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace maltol for ethyl maltol in the composition of Dodd et al. because maltol is homolog and thus obvious variant of ethyl maltol since their difference is only a -CH2- group. MPEP 2144.09, Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Therefore, it is obvious for one of ordinary skill in the art to replace maltol for ethyl maltol in the composition of Dodd et al.  and produce instant claimed invention with reasonable expectation of success.
Dodd et al.  teaches a composition comprising maltol at 0% to 0.5%, didecyldimethylammonium chloride at 0.001 to 0.8%. When maltol is 0.2% and didecyldimethylammonium chloride is 0.01%, the ratio is 0.2% : 0.01% = 20:1, inside claimed range of 6=70:30 to 99:1.
Regarding claim 1, when the antimicrobial agent (consisting of pyrone and DDAC) mixed in the composition, there is not a separated antimicrobial agent existing in the composition, pyrone and DDAC are in the composition without being associated from each other. Since the composition reciting “comprising” that allows additional ingredient such as EDTA, the limitation of “consisting of” is met and “consisting of” does not exclude any ingredients.
Regarding “wherein said composition is characterized by a preservative activity when applied in an amount ranging between 0.2-10% w/w to a product selected from a cosmetic product and a pharmaceutical product”, this is considered as inherent property of prior art composition. Since the amount of the antimicrobial agent is not recited, even the amount of composition is recited as 0.2-10%w/w, the actual amount of pyrone and DDAC is not limiting. Thus, prior art teaches the same or substantially same composition comprising the same antimicrobial agent (pyrone and DDAC), the same or substantially same composition is expected to have the same preservative activity when applied in an amount ranging between 0.2-10% w/w to a product selected from a cosmetic product and a pharmaceutical product.
Regarding claims 16 and 19, Dodd et al.  teaches composition comprising antimicrobial compound in the form of solution, thus, is a antimicrobial composition.
Regarding claims 20 and 22,  Dodd et al.  teaches EDTA and salt encompassing disodium EDTA as common EDTA salt.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Argument:
Applicants argue that the combined cited art does not disclose or suggest
each and every element of the claimed invention. Specifically, the art does not disclose or suggest an antimicrobial agent consisting of a pyrone and at least one cationic surfactant in a ratio that ranges from 70:30 to 99: 1 by weight and characterized by a preservative activity when applied to a product at a specific concentration, as recited by instant claim 1.
	In response to this argument: This is not persuasive. This limitation has been fully addressed in the above modified 103 rejection, thus, moot.

	Applicants argue that disclose very broad ranges of both maltol and the
cationic surfactant; accordingly a skilled artisan would not be able to arrive at an antimicrobial composition having a significant excess of a pyrone (e.g. Maltol) over the cationic surfactant as instantly claimed. Meine is completely silent with respect to any synergistic antimicrobial activity of the combination of a pyrone ( e.g. maltol) and a cationic surfactant. Accordingly, it is clear that based on Meine, maltol is solely considered as a fragrance and cannot be considered as an antimicrobial agent. To this end, a skilled artisan would not be able to select a specific fragrance, maltol ( out of two different fragrances, each selected from a long list of agents); and further to combine this particular fragrance with a cationic surfactant (which is NOT considered as a fragrance), so as to obtain a synergistic antimicrobial agent, as instantly claimed. Furthermore, Meine is highly ambivalent with respect to the significant excess of maltol
relative to the cationic surfactant in the antimicrobial composition (70:30 to 99: 1 by weight, cited by instant claim 1). In contrast, the instant invention specifically demonstrates (Examples 2-4) that such an excess is preferential for the synergistic antimicrobial activity of the composition.
	In response to this argument: This is not persuasive. Meine recites maltol among a list of perfume oil and DDAC among cationic surfactant, and each combination of perfume oil and cationic surfactant including the combination of maltol and DDAC is obvious because the recitation of other perfume oil and cationic surfactant does not make the combination of maltol and DDAC less obvious. As discussed in the above 103 rejection and the following response to argument, prior art teaches the claimed ratio of maltol and DDAC, no synergistic effect and criticality of the range have been demonstrated, and it is obvious for one of ordinary skill in the art to produce applicant’s claimed invention with reasonable expectation of success.

Applicants argue Sonnenberg does not cure the deficiency of Meine, and thus cannot be considered as guiding to arrive at the synergistic antimicrobial composition having an excess of pyrone over the cationic surfactant. Sonnenberg is also highly ambivalent with respect to the significant excess of maltol relative to the cationic surfactant in the antimicrobial composition (70:30 to 99: 1 by weight, cited
by instant claim 1 ). Sonnenberg even teaches differently from the claimed invention, by suggesting the addition of a fragrance (e.g. maltol) at an amount of 0.05-5% (pars. [0053-0055], cited by the Examiner), in addition to an antimicrobial (please note, that DDAC is considered by Sonnenberg as the sole antimicrobial agent!) at an amount of 0.01-20% (pars. [0100-0101], cited by the Examiner). Accordingly, based on Sonnenberg a skilled artisan would be motivated to implement an excess of DDAC over maltol, contrary to the instantly claimed 70:30 to 99: 1 ratio. Dodd does not cure the deficiencies of Sonnenberg or Meine and thus cannot be considered as guiding to arrive at the synergistic antimicrobial composition having an excess of pyrone over
the cationic surfactant. In general, Dodd seems to be highly ambivalent with respect to the presence of ethyl maltol within the composition. The relevant passage cited by the Office Action teaches "perfume from about 0% to 0.5%", which mean that the perfume is optional. In contrast, the instant invention specifically demonstrates (Examples 2-4) that such an excess is preferential for the synergistic antimicrobial activity of the composition. To this end, a skilled artisan would not have any reasonable expectation of success using specifically a pyrone to amplify the antimicrobial activity of a cationic surfactant. Furthermore, a skilled artisan would not arrive at the instantly claimed excess ratio of pyrone over a cationic surfactant, as recited by claim 1.
	In response to this argument: This is not persuasive. As the same rational as Meine, each of Sonnenberg and Dodd recites maltol among a list of perfume oil and DDAC among cationic surfactant, and each combination of perfume oil and cationic surfactant including the combination of maltol and DDAC is obvious because the recitation of other perfume oil and cationic surfactant does not make the combination of maltol and DDAC less obvious. As discussed in the above 103 rejection and the following response to argument, prior art teaches the claimed ratio of maltol and DDAC, no synergistic effect and criticality of the range have been demonstrated, and it is obvious for one of ordinary skill in the art to produce applicant’s claimed invention with reasonable expectation of success.

Applicants argue the instant Application shows unexpected results, as demonstrated by Examples 1-4 of the instant application, clearly exemplifying a synergistic preservative effect between various quaternary ammonium compounds in combination with maltol (an exemplary pyrone).
	In response to this argument: This is not persuasive. MPEP 716.02(b), The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992). "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). MPEP 716.02(d), To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). In this argument, applicants failed to meet their burden of explaining the data in Examples 1-4 of the instant application why there is unexpected results regarding synergistic preservative effect and criticality of the claimed range. The examiner has not found any synergistic preservative effect and criticality of the claimed range after review of data from Examples 1-4 of the instant application. In example 1, maltol has MIC (antimicrobial efficacy) 3800 for s. aureus, DDAC has MIC less than 3, 95% maltol and 5% DDAC has MIC 22; since DDAC has strong antimicrobial effect, the data of 95% maltol and 5% DDAC failed to show greater than the sum of the 95% maltol and 5% DDAC, thus, no Synergism is demonstrated since Synergism is defined as the simultaneous action of two or more compounds in which the total response of an organism to the combination is greater than the sum of the individual components according to applicant’s specification. There are also only data of maltol 95% in examples 1-4, there is not sufficient number in and out of 50:30 to 99:1 to show criticality. At the end of the day, since prior art teaches each limitation of applicant’s claimed invention, no unexpected results regarding synergistic preservative effect and criticality of the claimed range has been established, and the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613